PER CURIAM.
We affirm the conviction, but reverse the sentence and remand for resentencing. The trial court erred in sentencing appellant in excess of twenty-seven years without providing written reasons for departure. See Fla.R.Crim.P. 3.988(g). Because the trial court was under the impression that this case did not involve a departure sentence, it may consider on remand whether departure is appropriate, and, if so, shall set forth valid written reasons supporting departure. State v. Bentancourt, 552 So.2d 1107 (Fla.1989). See also Roberts v. State, 547 So.2d 129 (Fla.1989).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
*780HERSEY and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.